> Ww bh

oOo SS IN DD AN

10
1
2
13
14
15
16
17
18
19
20
21
22
23
24
25

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

ANN R. GEORGE,

CASE NO. 2:18-cv-01769-BJR

Plaintiff,

ORDER

1) GRANTING MOTION FOR PARTIAL
SUMMARY JUDGMENT;

2) GRANTING MOTION FOR ENTRY OF
JUDGMENT; AND

3) TO DISBURSE FUNDS FROM THE
COURT REGISTRY

LONNA L. JACKSON
Defendants,

<

 

 

 

L INTRODUCTION

This matter involves an action brought by an elderly mother, Plaintiff Ann R. George
(“Plaintiff”), against her daughter, Defendant Lonna L Jackson (“Defendant”), for actions
performed by her daughter while serving as her mother’s attorney-in-fact. Before the Court are
two pending motions submitted by Plaintiff (1) a Motion for Entry of Judgment, Dkt. No. 58, and
(2) a Motion for Partial Summary Judgment, Dkt. No. 69. Defendant has failed to timely respond
to the Motion for Entry of Judgment but has responded, albeit untimely, to the Motion for Partial
Summary Judgment. Having reviewed the motions, opposition thereto, the record of the case, and

the relevant legal authorities, the Court will grant both of Plaintiff's motions. The reasoning for

 
oOo CO SD

10
11
12
13
14
15
16
17
18
19
20
21
ae
23
24
25

 

 

the Court’s decision follows.
II. BACKGROUND

A. Factual Background

Plaintiff is 86 years old and currently resides in California. Dkt. No. 11 at 4, 7; Dkt. No.
69 at 2, 7. Her husband, William George, passed away in 2014. Dkt. No. 11 at 4.' The couple
had two children, Defendant Lonna Jackson and Bruce George. Jd. Between 1973 and 2018,
Defendant Lonna Jackson was married to George Alvarez and went by the name Lonna Alvarez.
Id. Lonna divorced George and married Douglas Jackson in 2018. Jd. Bruce married Debra
George but passed away in January of 2019. Jd. at 4, 6.

After William’s passing in 2014, Defendant was appointed Plaintiff's attorney-in-fact. Id.
at 4; See also Dkt. No. 69 at 4; Dkt. No. 70-1, Ex. E (General Durable Power of Attorney executed
October 5, 2017) (“Power of Attorney”); Dkt. No. 80 at 2. At the time of William’s passing, the
couple owned three pieces of property: (1) an apartment located in Seal Beach, California, (2) a
parcel of land in the Wilderness Village Community in Skagit County, WA; and (3) a home located
on Lyman Ferry Road in Sedro Wooley, WA (“Berry Lane Residence”). Dkt. No. 69 at 2. Plaintiff
resided at the Berry Lane Residence until 2017. Dkt. No. 11 at 5.

In late 2017, Defendant purchased a home in Anacortes, Washington (“Anacortes

 

| In a footnote of her response to Plaintiff's Motion for Summary Judgment, Defendant half-heartedly argues this
Court does not have jurisdiction over this matter as William George’s will contains a Mediation/Arbitration of
Disputes clause. Dkt. No. 80 at 2 n.1; Dkt. No. 70-1, Ex. I (Will of William E. George at Article VIII, Subsection
J). The clause provides that disputes arising from “the interpretation or effect of this instrument or the
administration of this estate” shall first be submitted to non-binding mediation. Dkt. No. 70-1, Ex. I. The present
matter is not a dispute over the effect of William George’s will, but rather the duties and actions of Defendant while
serving as Plaintiff's attorney-in-fact. Thus, the will’s mediation clause does not affect this Court’s jurisdiction over
this dispute.

2

 
be WwW

oO FS SN DH Ww

10
11
12
13
14
15
16
17
18
19
20
21
ae
23
24
ze

 

 

Residence”). Jd. at 5; Dkt. No. 69 at 4. Defendant then relocated Plaintiff to the Anacortes
Residence, where they lived together. Defendant sold the Berry Lane Residence in June 2018
pursuant to Defendant’s Power of Attorney. Dkt. No. 11 at 6; Dkt. No. 69 at 6.

While living at the Anacortes Residence in June 2018, Plaintiff suffered a fall. Dkt. No.
11 at 6; Dkt. No. 69 at 6-7. Plaintiff reports she suffered a “large wound” on her head as a result
and “lay undiscovered for several hours” until found by Defendant. Dkt. No. 11 at 6. Plaintiff
alleges that Defendant “failed to obtain medical treatment” to address Plaintiffs wound. Jd.
During the Fall of 2018, apparently distressed by Plaintiff's condition, Bruce and Debra relocated
Plaintiff to California to live with them. Jd. at 7.

B. Procedural History

The instant case began as an interpleader action in which Wells Fargo Bank, N.A. (“Wells
Fargo”) sought to determine ownership of funds transferred from a joint account in the names of
Plaintiff and Defendant to an account solely in Defendant’s name. Dkt. No. 1. According to Wells
Fargo, these funds appeared to be the Berry Lane Residence sale proceeds as the funds originated
from a check issued by a title company for $304,269.37 and labeled “Closing Proceeds.” Id. at {{
13-15. In addition to the transfer of the sale proceeds, Wells Fargo also noted other large amounts
withdrawn from joint accounts held by Plaintiff and Defendant and deposited into accounts held
solely by Defendant. See id. at § 16. Based on this activity and a complaint by Plaintiff, Wells
Fargo restrained the $262,023.14 in Defendant’s solely held account. /d. at § 18. On March 18,
2019, the Court ordered Wells Fargo to deposit the restrained funds (totaling $256,797.74 after

deductions for reasonable costs and fees) into the Court Registry and dismissed Wells Fargo from

 
a

co SS SN DN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

the action. Dkt. No. 13.?

Plaintiff answered Wells Fargo complaint on March 13, 2019 and asserted three
crossclaims against Defendant. Dkt. No. 11. These crossclaims included (1) statutory claims
under the Abuse of Vulnerable Adults Act, RCW § 74.34.005 et seg., ““AVAA”); (2) Breach of
Fiduciary Duties; and (3) Negligence. Jd. at 7-9. Specifically, Plaintiff based her claims under
the AVAA on allegations that Defendant “financially exploit[ed] [Plaintiff] by misappropriating
and comingling [Plaintiff]’s financial assets,” id. at 7, and neglected to obtain medical care and
“provide safe living conditions,” id. at 8. As for her Breach of Fiduciary Duties claim, Plaintiff
alleged inter alia Defendant “misappropriate[ed] and comingl[ed]” assets; coerced Plaintiff into
relocating to the Anacortes Residence; and failed to obtain medical treatment after Plaintiff's fall
in the Anacortes Residence. Jd. at 8.

Plaintiff's Answer also included a demand for an accounting under RCW § 11.125.140,
which provides that an attorney-in-fact must provide “receipts, disbursements, or transactions
conducted on behalf of the principal,” i.e., an accounting of financial transactions taken on behalf
of a principal, within thirty days of being requested by the principal or court order. RCW §
11.125.140(9); Dkt. No. 11 at 9. Plaintiff made a formal Motion for Accounting on April 18, 2019,
Dkt. No. 20, and the Court granted the motion on May 6, 2019, Dkt. No. 27.

In its Order Granting Plaintiff's Motion for Accounting, the Court gave explicit instructions

as to the requirements for the accounting, including that it contain “all receipts, disbursements, and

 

* The Court Registry informs the Court that Wells Fargo deposited a total of $256,801.98 into the Registry.
4

 
co So IN DO UH F&F WY PB KE

Mm BQ BD BRD BRD ORO OOO mee
wn FF WY NY KF OF OO FB AH HDR vA Fe WS NO — O&O

 

 

transactions, made with Ann R. George’s financial assets, or on Ann R. George’s behalf, during
the term of Defendant Jackson’s authority as attorney-in-fact” and that it identify “the starting
balance of any bank, stock, or investment accounts (the ‘Accounts’) in [Plaintiff] George’s name,
and identify any deposits and withdrawals therefrom, as well as the beneficiary of those
transactions, and the ending balance of the Accounts.” Dkt. No. 27 at 2. The Court also ordered
that the accounting be prepared and organized according to the Generally Accepted Accounting
Principles and that it be due no later than June 5, 2019. Id.

No accounting has ever been produced and Defendant remains in noncompliance to this
day. Despite granting several extensions, see Dkt. Nos. 32, 38, 45, 47, 49, the Court was forced
to impose contempt and sanctions on September 18, 2019, Dkt. No. 56. Pursuant to its Order
Granting Motion for Contempt and Sanctions, the Court penalized Defendant $100 per day to be
paid to the Court for each day she failed to produce an accounting; granted Plaintiff reasonable
attorney’s fees and costs in the amount of $5,868.00; and ordered Defendant to deposit
$153,540.00, or whatever sum remained, from a personal account at Skagit Bank into the Court
Registry as disputed funds. Dkt. No. 56 at 5-7.2 On October 16, 2019, Defendant deposited
$20,200.00 in the Court Registry as the funds remaining from the Skagit Bank account. Dkt. Nos.
57,59.

On October 17, 2019, Plaintiff brought her Motion for Entry of Judgment. Dkt. No. 58. In

the motion, she seeks entry of a formal judgment as to the reasonable attorney’s fees and costs

 

> At the request of the parties, the Court suspended its daily sanction for failure to provide an accounting on
November 27, 2019 until the Court ruled on Plaintiffs yet-to-be filed motion for summary judgment. Dkt. No. 68.

5

 
10
11
12
13
14
15
16
17
18
19
20
21
a9
23
24
25

 

 

awarded by the Court as Defendant had not provided the $5,868.00 to date. Defendant has
provided no response to the motion. See Dkt. No. 63. On December 5, 2019, Plaintiff filed her
Motion for Partial Summary Judgment. Dkt. No. 69. In it, she seeks summary judgment for her
claims for Breach of Fiduciary Duty and violation of the AVAA and an award of damages of
$447,785.64.

Ill. LEGAL STANDARD

The Court must grant summary judgment for Plaintiff if she is able to show there is “no
genuine dispute as to any material fact” and is thus “entitled to judgment as a matter of law.” FED.
R. Civ. P. 56(a). “Material facts are those that may affect the outcome of the case.” Jnteum Co.,
LLC vy. Nat'l Univ. of Singapore, 371 F. Supp. 3d 864, 872 (W.D. Wash. 2019) (citing Anderson
v. Liberty Lobby, Inc., 477 U.S. 242, 248-49 (1986)). A dispute is “‘genuine’ only if there is
sufficient evidence for a reasonable fact finder to find for the non-moving party.” Far Out Prods.,
Inc. v. Oskar, 247 F.3d 986, 992 (9th Cir. 2001); see also Anderson, 477 U.S. at 248 (“a material
fact is ‘genuine,’ . . . if the evidence is such that a reasonable jury could return a verdict for the
nonmoving party”).

The movant, here Plaintiff, bears the initial burden of demonstrating the absence of a
genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If the movant
can meet her initial burden, “the nonmovant must respond showing that there is a genuine issue
for trial.” Landis v. Wash. State Major League Baseball Stadium Pub. Facilities Dist., 403 F.
Supp. 3d 907, 914 (W.D. Wash. 2019) (citing Anderson, 477 U.S. at 250). “If the nonmoving
party fails to establish the existence of a genuine issue of material fact, ‘the moving party is entitled

to judgment as a matter of law.’” Perfect Co. v. Adaptics Ltd., 374 F. Supp. 3d 1039, 1041 (W.D.

6

 
= Ww bh

Oo SS SN HD WN

10
11
12
13
14
15
16
17
18
19
20
21
Ze
23
24
25

 

 

Wash. 2019) (quoting Celotex, 477 U.S. at 323-24).

In ruling on a motion for summary judgment, the Court “views the evidence and draws
inferences in the light most favorable to the non-moving party.” Williams v. PRK Funding Servs.,
Inc., 596 B.R. 375, 379 (W.D. Wash. 2019) (citing Anderson, 477 U.S. at 255). The nonmoving
party, however, “must do more than simply show that there is some metaphysical doubt as to the
material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).
“Uncorroborated allegations and self-serving testimony will not create a genuine issue of material
fact.” Williams, 596 B.R. at 379-80 (W.D. Wash. 2019) (citing Villiarimo v. Aloha Island Air,
Inc., 281 F.3d 1054, 1061 (9th Cir. 2002)).

IV. DISCUSSION

A. Breach of Fiduciary Duties

To establish a Breach of Fiduciary Duty, Plaintiff must show “(1) the existence of a
fiduciary duty, (2) a breach of that fiduciary duty, (3) resulting injury, and (4) that the breach of
duty proximately caused the injury.” Arden v. Forsberg & Umlauf, P.S.,373 P.3d 320, 327 (Wash.
Ct. App. 2016) (citing Micro Enhancement Int'l, Inc. v. Coopers & Lybrand, LLP, 40 P.3d 1206,
1217 (Wash. Ct. App. 2002)). Here, the only debate is over the second element, that is, whether
the duty has been breached. The parties agree Defendant owed Plaintiff a fiduciary duty as her
attorney-in-fact and under the signed Power of Attorney. See Dkt. No. 69 at 11-12; Dkt. 80 at 3;
see also In re Estate of Palmer, 187 P.3d 758, 765-66 (Wash. Ct. App. 2008) (“[aJn attorney-in-
fact is an agent. . . [and] [i]n that role, the agent becomes a fiduciary who is bound to act with the
utmost good faith and loyalty”) (internal citations removed). Also, there is little debate over

whether if a breach of duty is found, the appropriation of the amounts at issue constituted injury

7

 
Oo ©S& > D

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

or that the injury would be proximately caused by the alleged breach.

“Agents have a duty to exercise care in dealing with their principals and are liable for any
damage caused by a breach of that duty.” Monty v. Peterson, 540 P.2d 1377, 1379 (Wash. 1975).
Their duty is to “avoid placing [themselves] in a situation where [they] may be tempted by [their]
own private interests to disregard that of [their] principal and it is this corrupting tendency the law
condemns.” Williams v. Queen Fisheries, Inc., 469 P.2d 583, 586 (Wash. Ct. App. 1970). It is
indisputable that a fiduciary who misappropriates her principal’s property breaches her fiduciary
duties. Stephan v. Beaver, 86 Wash. App. 1099, 1997 WL 404056, at *2 (Wash. Ct. App. 1997)
(citing Interlake Porsche & Audi, Inc. v. Bucholz, 728 P.2d 597, 607 (Wash. Ct. App. 1986)).

The subjective intent of the fiduciary is irrelevant as a breach may occur “although no
corruption, dishonesty or bad faith is involved.” Williams, 469 P.2d at 586. Importantly,
fiduciaries bear the burden of proving the propriety of their actions. See Wilkins v. Lasater 733
P.2d 221, 228 (Wash. Ct. App. 1987) (citing Hetrick y. Smith, 122 P. 363, 364 (Wash. 1912)).
Moreover, “[i]nherent in the fiduciary relationship” is the duty to “account for the assets managed
by the attorney-in-fact.” In re Estate of Palmer, 187 P.3d at 766. This duty is also formally
provided in the Power of Attorney. See Dkt. No. 70-1, Ex. E, at § 8 (“The Attorney in Fact shall
be required to account to any subsequently appointed personal representative or guardian”).

Plaintiff claims Defendant breached her fiduciary duties based on three actions: selling the
Berry Lane Residence and converting the proceeds, Dkt. No. 69 at 12-14; converting an additional
$153,512.03 of her mother’s assets (the “August Funds”), id. at 15-16; and failing to produce an
accounting, id. at 16-17. Based on these alleged breaches, Plaintiff seeks damages in the following

amounts: the $256,797.94 in the Court Registry as the remainder of the Berry Lane Residence sale

8

 
a

sa HD Ww

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

proceeds; the $20,200 deposited in the Court Registry representing the remainder of the August
Funds; and $170,783.66 in funds allegedly misappropriated but currently unaccounted for. Jd. at
2, 14, 15, 19.4 >

1. Plaintiff's Motion for Partial Summary Judgment is not Premature

Defendant responds that summary judgment on this claim is premature as there is
“insufficient evidence .. . on the record to support summary judgment.” Dkt. No. 80 at 2. Her
protestations, however, are unavailing. Discovery in this matter closed on J anuary 2, 2020. DKt.
No. 24. Defendant has provided no request to extend discovery nor shown good cause to do so.
Defendant has had more than adequate time to conduct depositions and procure evidence. She
cannot here complain that she has not had the opportunity to do so. In fact, Defendant does not

contest Plaintiff's assertion that Defendant has done no discovery. See Dkt. No. 86 at 10-11

 

+ As best the Court can determine from Plaintiffs motion and attached exhibits, these numbers are derived as
follows: the Berry Lane Residence was sold for proceeds totaling $304,269.37, as represented by the check from
Chicago Title Company. See Dkt. No. 69; Dkt. No. 70-1, Ex. H, Defendant then transferred this amount from a
joint account to an account solely in her name, but returned $10,000 to the joint account, making the
misappropriated total $294,269.37 ($304,269.37-$10,000). Dkt. No. 69 at 6; id at 13 n.11. From this, Wells Fargo
identified $256,797.74 as contested funds. See Dkt. No. 13. This leaves $37,471.63 unaccounted for. Wells Fargo
actually deposited $256,801.98, the difference of $4.24 representing the accrued interest while Wells Fargo retained
the funds. Next, Plaintiff alleges Defendant misappropriated $153,512.03 of Plaintiff's other assets, referred to as
the August Funds. Dkt. No. 69 at 7, 15; Dkt. No. 71-1, Ex. Seven. Of this, Defendant deposited $20,200.00 in the
Court Registry per the Court’s order. See Dkt. Nos. 56, 57, 59. Thus, $133,312.03 remains unaccounted for from
the August Funds ($153,512.03-$20,200.00). Adding together the unaccounted for funds

($37,47 1.63+$ 133,312.03), $170,783.66 is missing. Thus, total damages sought are $277,001.98 (plus interest)
from the Court’s Registry and $170,783.66, for a total of $447,785.64,

* Defendant objects to several of the tables and image snapshots provided in Plaintiff’s motion, claiming they violate
the “Best Evidence Rule.” In federal court, the Best Evidence Rule is provided by Federal Rule of Evidence 1002,
which requires “[a]n original writing, recording, or photograph . . . in order to prove its content.” FED. R. EvID.
1002; see also Buse v. First Am. Title Ins. Co., No. 08-civ-0510, 2009 WL 1543994, at *4 (W.D. Wash. May 29,
2009) (the Best Evidence Rule “requires that a party seeking to prove the content of a document do so by submitting
the document itself unless impossible or impracticable”). While Defendant fails to specify which exhibits she
objects to, Plaintiff has referenced original documents in all of the inserts in her motion and provided copies of the
original documents in her exhibits. See Dkt. Nos. 70-1, 71-1.

9

 
wn Se WwW bh

Oo co ~~ DH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

(Plaintiff replying that Defendant “has not propounded any written discovery or deposed any

witnesses”),

2. Defendant had no Right to the Berry Lane Residence Sale Proceeds

Defendant claims that she was gifted the Berry Lane Residence by her mother, see id. at 3
(referring to Dkt. No. 70-1, Ex. B (“Gift Document”)), and that it was “entirely reasonable” for
her to believe she owned the property and could sell it, id. at 4; see also id. at 4-6. Defendant’s
sale of the Berry Lane Residence and appropriation of the sale proceeds, however, constitutes a
breach of her fiduciary duties.

First, Plaintiff has provided documentation ‘showing the devolution of the property’s
ownership from a communal holding while William George was alive to Plaintiff's exclusive
property upon his death. To the extent Defendant relies on the Will of William George to support
her claim to the Berry Lane Residence, this cotifention is unavailing. Dkt. No. 70-1, Ex. I (Will
of William E. George). The Will was signed on the same day as the couple formalized a
Community Property Agreement, which provides that community property and property held in
joint tenancy shall “vest in the surviving spouse as of the moment of death of the first spouse to
die.” Dkt. No. 70-1, Ex. A at 1. The Will devises the property to Defendant, but only “[u]pon my
wife’s death, or upon my death if my wife fails to survive me.” Dkt. No. 70-1, Ex. I, at Art. V.
Defendant’s interest, then, did not vest since William died first and his share of the Berry Lane
Residence went to Plaintiff by operation of the Community Property Agreement. And Plaintiff is
still alive.

Defendant also claims that Plaintiff gifted her the property in 2014. In support of this

claim, Defendant relies on the “Gift Document.” This document is a two-page hand written and

10

 
mn & Ww bh

oO Co SY DD

10
11
12
13
14
is
16
17
18
19
20
21
22
Px]

24

25

 

 

notarized letter signed by Plaintiff which purportedly gifts the Berry Lane Residence, along with
Plaintiff's “personal property, jewelry, furnishings, and yard maintenance equipment,” to
Defendant. Dkt. No. 70-1, Ex. B. Plaintiff challenges the effectiveness of this transfer, Dkt. No.
69 at 3, 13-14; Dkt. No. 86 at 4-6, and correctly does so.

The ineffectiveness of this transfer is borne out by the course of events subsequent to the
Gift Document. After Defendant attempted to transfer Plaintiff's property pursuant to the Gift
Document, Plaintiff hired an attorney to clarify ownership “consistent with Ms. George’s true
wishes.” Dkt. No. 69 at 3. This attorney drafted, and Plaintiff signed, documentation removing
William George as a listed owner and placing ownership solely in Plaintiff's hands. Dkt. No. 70-
1, Ex. C. Plaintiff also executed a Revocable Transfer Deed, which would transfer ownership to
Defendant (and her former husband George Alverez) upon Plaintiff's death, Jd. at Ex. D. Since
Plaintiff is still alive, at the time of the sale of the Berry Lane Residence Plaintiff remained the
sole owner of the property. See Dkt. No. 70-1, Ex. G. Indeed, the Statutory Warranty Deed
executed at the sale of the property reflects that Plaintiff was the owner of the property. Simply
put, Defendant was not entitled to the proceeds from the sale.

Defendant admits she took the sale proceeds of the Berry Lane Residence. Dkt. No. 81 at
4 11. She claims she believed that it was “for [her] inheritance” based on the Gift Document. Jd.
The subjective intent of a fiduciary is irrelevant in determining the propriety of her actions. See
Williams, 469 P.2d at 586. Defendant has presented no countervailing evidence to suggest that the
appropriated funds were used for the benefit of Plaintiff, as is both her duty and burden, The Court
finds that Defendant breached her fiduciary duties by misappropriating the Berry Lane Residence

sale proceeds and awards Plaintiff the full amount of the misappropriated funds, $294,269.37, in

11

 
Oo C© A DBO A FP YS VY

NO WN BH NO HN HO Ke OO OO Oe me me
On F&F WN NO —F§ CO OO FB AN DB A FS WY NO —- OC

 

 

damages.

3. Defendant Improperly Transferred the August Funds
On August 13, 2018, Defendant transferred the sum of $153,512,03—$98,161.78 from one

joint account in her and Plaintiffs names and $55,350.25 from another joint account—to a
personal account solely in Defendant’s name located at Skagit Bank by means ofa cashier’s check.
See Dkt. No. 69 at 7; Dkt. No. 71-1 at Exs. 7, 8. Defendant admits she withdrew the August Funds,
including the precise amount of $153,512.03. Dkt. No. 81 at | 2. She says she did so to protect
her mother’s assets from “what [she] believed to be a concerted effort on [her sister-in-law’ s] part
to take advantage of [her] now-deceased brother Bruce George’s potential inheritance.” Jd. At
the same time, Defendant admits she “used funds from the $153,512.03 [she] withdrew in August
in order to sustain [her and her husband’s] living eae due to the burden of not having access
to my disability benefits or my personal account for an extensive period of time.” Id. at 47. Thus,
there can be little doubt that Defendant withdrew assets belonging to Plaintiff and, whatever the
reason, used them for her own personal benefit. Further, Defendant has produced no accounting,
or evidence of any sort, that she used any portion of these funds to fulfill her fiduciary or caregiver
obligations. As such, there exists no dispute of fact and summary judgment is warranted.
Defendant has breached her fiduciary duty by misappropriating $153,512.03 of Plaintiff's funds.

4. Defendant has Failed to Provide an Accounting

Defendant has a duty to provide an accounting arising from statute, RCW § 11.125.140;
from the language of the Power of Attorney she executed with her mother, Dkt. No. 70-1, Ex. E;

and by order of this Court, Dkt. No. 27.

It is indisputable that Defendant has failed to produce an accounting. Instead, she confuses

12

 
—_ Ww bb

4a aD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
Zo

 

 

the duty to provide discovery, and bank records requested by Plaintiff, with an actual accounting.
The failure to provide such an accounting is underscored by Defendant’s own protestations. In
defending her care of her mother, Defendant claims she conducted numerous financial transactions
and purchases for her mother’s benefit using her mother’s money. See, e.g., Dkt. No. 81 at 7 9
(claiming to have purchased household items sui as a dining room table, washer, dryer,
refrigerator, and large reclining couch, a small DVD cabinet, a TV, a coffee table, two end tables,
and two lamps all for her mother’s benefit). Yet Defendant can provide no account for how much
these large transactions cost, when they occurred, or from which account they originated. If these
were transactions using her mother’s assets for the benefit of her mother, Defendant as attorney-
in-fact is required to provide evidence of such transactions. She has not.

As such, Defendant has breached her fiduciary duties and continues to do so by failing to
provide an account of any transaction she took on behalf of her mother while serving as her
mother’s attorney-in-fact.

B. Abuse of Vulnerable Adults Act

Based on Plaintiff's accusations that Defendant misappropriated Plaintiff's assets while
serving as her attorney-in-fact, Plaintiff seeks summary judgment on her claim for a violation of
the AVAA. Dkt. No. 69 at 18-19. Additionally, Plaintiff seeks reasonable attorney’s fees and
costs pursuant to RCW § 74.34.130(5) available to prevailing parties in an AVAA claim. Id.
Plaintiff promises to provide a summary of her fees and costs in a supplemental brief. Jd. at 19.

Defendant counters that she worked “tirelessly to provide a comfortable environment for
Plaintiff.” Dkt. No. 80 at 10. She further claims the accusations that she financial exploited her

mother are “unfounded as Defendant routinely provided goods and services to Plaintiff with

13

 
oO SS NF Wn OW Fe WY WH

N NO BR KO KRDO RO wm me meme le
On F&F Wo NY KY OF OBO PB HN DBD TA F&F W NY KF OS

 

 

Plaintiff's funds.” Jd. at 11. Plaintiff replies, however, that she is not seeking summary judgment
on her claim for negligence or neglect, but, instead, merely for financial exploitation under the
AVAA. Dkt. No. 86 at 6—7.

The AVAA was enacted to protect vulnerable adults who may be subject to “abuse, neglect,
financial exploitation, or abandonment by a family member, care provider, or other person who
has a relationship with the vulnerable adult.” RCW § 74.34.005(1). To do so, Washington State’s
legislature created “a new cause of action to protect disabled adults from abandonment, abuse,
financial exploitation, or neglect.” Schumacher v. Williams, 28 P.3d 792, 795 (Wash. Ct. App.
2001); see also Goldsmith v. Dep’t of Soc. & Health Servs. 280 P.3d 1173, 1177-78 (Wash. Ct.
App. 2012). Qualifying adults® may, therefore, bring “[aJn action for damages under this chapter.”
RCW § 74.34.210. “Financial exploitation,” in turn, is defined as “the illegal or improper use,
control over, or withholding of the property, income, resources, or trust funds of the vulnerable
adult” including a “breach of a fiduciary duty” or “misuse of a power of attorney” resulting in
“unauthorized appropriation, sale, or transfer of the property, income, resources, or trust funds of
the vulnerable adult for the benefit of a person or entity other than the vulnerable adult.” Jd. at §
74.34.020(7).

Based on the Court’s finding that Defendant ‘misappropriated the Berry Lane Residence
sale proceeds and the August Funds as well as breached her fiduciary duties in failing to produce

an accounting, it is indisputable that Defendant has violated the AVAA. The Court will, therefore,

 

6 Both parties stipulate that Plaintiff qualifies as a “vulnerable adult” under the AVAA. See Dkt. No. 19 at 5; Dkt.
No. 69 at 18; Dkt. No. 60 at 5; see also RCW § 74.34.020(22) (defining “vulnerable adult”).

14

 
oOo So JN DR WA FS WY FBO

BR BD BD BRD BRD ODO eee
un +& Ww NY KF OS Oo SB JN BHD vA FP WY NY KF OS

 

 

grant summary judgment as to this claim. Further, pursuant to the AVAA’s grant of attorney’s
fees and costs, RCW § 74.34.130(5), the Court expects Plaintiff to make an appropriate motion for
fees and costs at the conclusion of this matter.

C. Status of Defendant’s Contempt

As mentioned previously, this Court ordered sanctions based on Defendant’s failure to
provide an accounting. Dkt. No. 56. The Court also ordered the tolling of those sanctions for the
pendency of Plaintiff's Motion for Partial Summary Judgment. Dkt. No. 68. As the Court will
herein grant partial summary judgment, it will also reinstate Defendant’s daily penalty starting
from the date of this order. As noted previously, Defendant’s obligation to provide an accounting
is independent of her obligation to produce bank records as part of discovery. A fiduciary is
required to keep an account of the transactions they perform for their principal’s benefit. Any
delay by Wells Fargo does not excuse the fact that Defendant should have had this information
available when originally requested.

V. MOTION FOR ENTRY OF JUDGMENT

In her Motion for Entry of Judgment, Plaintiff seeks a judgment based on the Court’s order
of $5,868.00 in attorney’s fees and costs. Dkt. No. 58. Defendant does not contest that she has
not paid the ordered sum. Dkt. No. 69 at 19. As such, entry of judgment is warranted.

VI. |. CONCLUSION

For the foregoing reasons, the Court hereby GRANTS Plaintiff's Motion for Entry of
Judgment, Dkt. No. 58, GRANTS Plaintiff's Motion for Partial Summary Judgment, Dkt. No. 69,
and further ORDERS as follows:

1. Plaintiff is awarded damages in the amount of $447,785.64.

15

 
wn -& Ww bh

oOo Co YN DH

10
1]
12
13
14
15
16
17
18
19
20
21
ae
23
24
25

 

 

oy

In accordance with LCR 67(b), the clerk is authorized and directed to draw a check on

the funds deposited in the registry of this Court in the principle amount of

$277,001.98 plus all accrued interest, minus any statutory user’s fees, payable to Ann

R. George and mail or deliver the check to Ann R. George.

. The daily sanctions ordered by this Court in the amount of $100 per day for failure to

provide an accounting, Dkt. No. 56, and ordered stayed on November 27, 2019, Dkt.

No. 68, are hereby ORDERED reinstated. Additional penalties in the amount of $100

per day payable to the Court for each day Defendant fails to provide an accounting in

accordance with the Court’s previous order, Dkt. No. 27, shall again accrue starting as

of the date of this order.

oT
DATED this2] day of Es t Wecy _

16

2020
20T9:

 

UNITED SEATES DISTRICT JUDGE

 
